773 N.W.2d 27 (2009)
Barbara A. ROBINSON, Plaintiff-Appellant,
v.
CITY OF LANSING, Defendant-Appellee.
Docket No. 138669. COA No. 282267.
Supreme Court of Michigan.
October 14, 2009.

Order
On order of the Chief Justice, the motion by defendant-appellee for extension to September 18, 2009 of the time for filing their supplemental brief is GRANTED. The motion by amicus curiae Michigan Municipal League and Michigan Municipal League Liability & Property Pool for extension to September 18, 2009 of the time for filing their brief is GRANTED. Counsel for plaintiff-appellant having communicated to the Clerk that he no longer intends to file a supplemental brief, his motion for extension of time is withdrawn.